UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 16, 2014 Health Revenue Assurance Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 333-173039 99-0363866 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 954-472-2340 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On April 16, 2014, Tim Lankes resigned as the Chief Executive Officer and as a member of the board of directors of Health Revenue Assurance Holdings, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEALTH REVENUE ASSURANCE HOLDINGS, INC. Date:April 17, 2014 By: /s/ Andrea Clark Name: Andrea Clark Title: Chairman of the Board of Directors 3
